IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


VASILIOS D. KIRITSIS AND JENNIFER L.        : No. 360 MAL 2020
KIRITSIS,                                   :
                                            :
                   Petitioners              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
YOCUM INSTITUTE FOR ARTS                    :
EDUCATION, INC.,                            :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of December, 2020, the Petition for Allowance of Appeal

is DENIED.